IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0691
                             Filed August 17, 2016


IN THE INTEREST OF A.H.,
      Minor Child,

T.M., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Buchanan County, Alan D. Allbee,

Associate Juvenile Judge.



       A mother appeals the juvenile court order terminating her parental rights.

AFFIRMED.




       Cory R. Gonzales of Law Office of Cory R. Gonzales, Strawberry Point, for

appellant.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       John J. Sullivan of Sullivan Law Office, Oelwein, guardian ad litem for

minor child.




       Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                           2


BOWER, Judge.

       A mother appeals the juvenile court order terminating her parental rights.

We determine there is sufficient evidence in the record to support termination of

the mother’s parental rights. Also, termination of the mother’s parental rights is in

the child’s best interests and none of the exceptions found in Iowa Code section

232.116(3) (2015) should be applied. We affirm the termination of the mother’s

parental rights.

       I.     Background Facts & Proceedings

       T.M., mother, and M.M., father, are the parents of A.H., who was born in

2013.1 The child tested positive for methamphetamine at the time of the child’s

birth and was removed from the mother’s care. The mother has a history of

mental health and substance abuse problems. The mother’s parental rights were

initially terminated under Iowa Code section 232.116(1)(g), (h), and (l) (2013) on

January 17, 2014. On appeal, we reversed the decision of the juvenile court and

remanded the case. In re A.H., No. 14-1049, 2014 WL 7339457, at *20 (Iowa Ct.

App. Dec. 24, 2014).

       The child was not returned to the mother’s care as a result of our decision.

On February 9, 2015, the juvenile court adjudicated the child to be in need of

assistance (CINA) pursuant to section 232.2(6)(c)(2) and (o) (2015). Concerns

arose about the mother’s use of alcohol, marijuana, and methamphetamine. The

mother was participating in services, however, and in August 2015, the juvenile




1
   The father’s parental rights were terminated in previous proceedings, and he is not a
party to this appeal.
                                                3


court determined she should be given an additional six months of services to

work toward reunification.

       In September 2015, the mother again tested positive for marijuana, and a

drug test in October was positive for methamphetamine and marijuana.

Because of these results, the juvenile court ordered the county attorney to file a

petition for termination of parental rights, despite the fact the six-month

continuance was still ongoing.

       On December 2, 2015, the State filed a petition for termination of the

mother’s rights. On December 8, 2015, the mother was convicted of obstructing

prosecution and malicious prosecution, and she was sentenced to probation.

The    mother        tested   positive    for   marijuana   in    December    2015    and

methamphetamine in January 2016.                The juvenile court entered an order on

April 7,     2016,    terminating   the    mother’s    parental   rights   under   section

232.116(1)(g), (h), and (l). The court denied the mother’s request for additional

time for reunification. The court concluded it was in the child’s best interests to

terminate the mother’s parental rights. The mother now appeals.

       II.      Standard of Review

       The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).              Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.      In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).                The paramount
                                           4

concern in termination proceedings is the best interests of the child. In re L.L.,

459 N.W.2d 489, 493 (Iowa 1990).

       III.      Merits

       A.        The mother claims there is not sufficient evidence in the record to

support termination of her parental rights. The mother’s rights were terminated

under section 232.116(1)(g), (h), and (l). We may affirm on any ground raised

before the juvenile court. In re M.W., 876 N.W.2d 212, 221–22 (Iowa 2016).

       We determine the juvenile court properly terminated the mother’s parental

rights under section 232.116(1)(g). This section requires to the court find all of

the following:

              (1) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (2) The court has terminated parental rights pursuant to
       section 232.117 with respect to another child who is a member of
       the same family or a court of competent jurisdiction in another state
       has entered an order involuntarily terminating parental rights with
       respect to another child who is a member of the same family.
              (3) There is clear and convincing evidence that the parent
       continues to lack the ability or willingness to respond to services
       which would correct the situation.
              (4) There is clear and convincing evidence that an additional
       period of rehabilitation would not correct the situation.

Iowa Code § 232.116(1)(g).

       The child in this case was adjudicated CINA. The mother’s parental rights

to two of her other children were terminated in March 2013. See A.H., 2014 WL

7339457, at *1.       In the previous termination proceeding the court noted the

mother was dependent upon methamphetamine, marijuana, and alcohol, and

“[s]he ha[d] frequently been able to abstain for months, only to return to drug

use.” Id. The mother continues to exhibit the same problems with substance
                                          5


abuse as in the earlier termination proceeding. Furthermore, there was evidence

the mother was confrontational and noncompliant with social workers.              We

conclude there is clear and convincing evidence to show the mother lacked the

ability or willingness to respond to services that would correct the situation.

       The record shows the mother has had an extended period of time to

address her problems.      She has been involved with the Iowa Department of

Human Services for many years. In regard to the child in this case, the mother

was given an additional period of time to work on reunification after we reversed

the earlier termination, but that time was cut short due to the mother’s positive

drug tests. We conclude there is clear and convincing evidence in the record to

show “an additional period of rehabilitation would not correct the situation.” See

Iowa Code § 232.116(1)(g)(4). We determine there is sufficient evidence in the

record to support termination of the mother’s parental rights.

       B.     The mother claims termination of her parental rights is not in the

child’s best interests. As part of her best interests argument, she claims the

juvenile court should have decided not to terminate her parental rights based on

section 232.116(3)(c). She states termination of her parental rights would be

detrimental to the child due to the closeness of the parent-child relationship.

       The juvenile court considered the exceptions found in section 232.116(3)

and determined they should not apply in this case.         As the court noted, the

mother’s “mental health and substance abuse issues have prevented her from

being able to conquer her own problems in order to safely raise children.” We

determine termination of the mother’s parental rights is in the child’s best
                                        6


interests and none of the exceptions found in section 232.116(3) should be

applied.

      We affirm the decision of the juvenile court.

      AFFIRMED.